Name: Commission Regulation (EEC) No 394/87 of 9 February 1987 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 40/ 10 Official Journal of the European Communities 10 . 2. 87 COMMISSION REGULATION (EEC) No 394/87 of 9 February 1987 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Norway Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (*), as last amended by Regulation (EEC) No 778/86 (*), should therefore be adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Hving regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 231 /87 (2), and in particular Article 14 (7) thereof, Whereas Annex II to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 of the Common Customs Tariff (3), as last amended by Regulation (EEC) No 1 69/87 (4), esta ­ blishes the annual tariff quotas for cheeses which may be imported from Norway ; Whereas in accordance with the new arrangements between the Community and the EFTA countries following the accession of Spain and Portugal, the annual tariff quota granted by the Community for cheese origina ­ ting and coming from Norway was increased as from 1 March 1986 ; whereas Regulation (EEC) No 2915/79 was amended to take account thereof : whereas Annex I to HAS ADOPTED THIS REGULATION : Article 1 Point (r) in Annex I to Regulation (EEC) No 1767/82 is hereby replaced by the text in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 25, 28 . 1 . 1987, p. 3 . 0 OJ No L 329, 24. 12. 1979, p. 1 . h OJ No L 21 , 23 . 1 . 1987, p. 9 . 0 OJ No L 196, 5 . 7. 1982, p. 1 . ( «) OJ No L 73, 18 . 3 . 1986, p. 21 . 10 . 2. 87 Official Journal of the European Communities No L 40/ 11 ANNEX r) ex 04.04 E I b) 2 Norway 55,00  Jarlsberg, of a minimum fat content of 45 % by weight, in the dry matter, and of a dry matter, content by weight of not less than 56 % , matured for at least three months :  whole cheeses with rind, of between 8 kg and 12 kg,  rectangular blocks of a net weight not exceeding 7 kg (3),  pieces packed in vacuum or in inert gas, of a net weight of not less less than 150 grams but not exceeding 1 kg (3),  Ridder, of a minimum fat content of 60 % by weight, in the dry matter, matured for at least four weeks :  whole cheeses with rind, of between 1 kg and 2 kg,  pieces packed in vacuum or in inert gas, with rind on at least one side, of a net weight of not less than 150 grams (3), originating in Norway, within the limit of an annual tariff quota of :  1 820 tonnes for 1986,  1 920 tonnes for 1987,  2 020 tonnes for 1988 .